Exhibit 10.1

 

 

 

THOMAS GROUP, INC.

 

DAVID E. ENGLISH

 

EMPLOYMENT AGREEMENT

 

 

Dated November 7, 2005

 

(To be effective June 29, 2005)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

1.

Novation and Settlement of Rights

 

 

1.1

Novation

 

 

1.2

1999 Incentive Plan

 

2.

Definitions

 

 

2.1

Board of Directors

 

 

2.2

Cause

 

 

2.3

Change in Control

 

 

2.4

Common Stock

 

 

2.5

Disability

 

 

2.6

Exchange Act

 

 

2.7

Good Reason

 

 

2.8

Term of Employment

 

3.

Employment

 

 

3.1

Employment

 

 

3.2

Personal Services

 

4.

Compensation and Benefits During the Term of Employment

 

 

4.1

Base Compensation

 

 

4.2

Incentive Compensation Arrangement

 

 

4.3

Travel Costs

 

 

4.4

Insurance; Benefit Plan Participation

 

 

4.5

Certain Tax Provisions

 

5.

Term of the Agreement

 

6.

Termination; Disability; Death; Change in Control

 

 

i

--------------------------------------------------------------------------------


 

 

6.1

Basis

 

 

6.2

Benefits Upon Termination

 

7.

Restrictive Covenants; Work Product; Confidentiality

 

 

7.1

Restrictive Covenants

 

 

7.2

Right to Work Product; Confidentiality

 

8.

General Provisions

 

 

8.1

Notices

 

 

8.2

Entire Agreement

 

 

8.3

Governing Law and Venue

 

 

8.4

Voluntary Agreement

 

 

8.5

Resolution of Certain Controversies

 

 

8.6

Partial Invalidity

 

 

8.7

Reformation

 

 

8.8

Binding Effect

 

 

8.9

Amendments

 

 

8.10

Survival of Provisions

 

 

8.11

Approval

 

Exhibit A — Incentive Compensation Criteria

 

Exhibit B — Severance Compensation and Benefits

 

 

ii

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into this 7th day of
November, 2005 to be effective June 29, 2005, by and between Thomas Group. Inc.
(“Thomas Group” or the “Company”), a Delaware corporation, and David E. English
(“Mr. English”) (the signatories to this Agreement shall be referred to jointly
as the “Parties”),.

                                WHEREAS, Mr. English is presently serving as the
Vice President and Chief Financial Officer of Thomas Group, reporting to the
Chief Executive Officer, and is an integral part of its management team who
participates in the decision-making process relative to short and long-term
planning and policy for Thomas Group; and

                                WHEREAS, Thomas Group determined that it would
be in the best interests of Thomas Group and its stockholders to assure
continuity in the management of Thomas Group’s operations by entering into an
employment agreement to retain the services of Mr. English; and

                                WHEREAS, the Parties entered into the Employment
Agreement on or about June 15, 2005; and

                                WHEREAS, Thomas Group wishes to assure itself of
the continued and valuable services of Mr. English, and Mr. English is willing
to remain employed by Thomas Group, upon the terms and conditions set forth in
this Employment Agreement.

                                NOW, THEREFORE, in consideration of the premises
and the obligations undertaken by the Parties herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Thomas Group and Mr. English agree as follows:


1.             NOVATION AND SETTLEMENT OF RIGHTS.


1.1           NOVATION.  IN EXCHANGE FOR THE PROMISES SET FORTH HEREIN,
MR. ENGLISH AGREES THAT (A) EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT
WILL REPLACE ANY EXISTING EMPLOYMENT AGREEMENT BETWEEN THE PARTIES AND, THEREBY,
ACTS AS A NOVATION, (B) ALL CONFIDENTIAL INFORMATION (AS DEFINED HEREIN) OR WORK
PRODUCT (AS DEFINED HEREIN) DEVELOPED BY MR. ENGLISH DURING PAST EMPLOYMENT WITH
THOMAS GROUP AND ALL GOODWILL DEVELOPED WITH THE COMPANY’S CLIENTS, CUSTOMERS
AND OTHER BUSINESS CONTACTS BY MR. ENGLISH DURING PAST EMPLOYMENT WITH THE
COMPANY IS NOW THE EXCLUSIVE PROPERTY OF THE COMPANY, AND (C) THAT ALL OF THE
CONFIDENTIAL INFORMATION AND SPECIALIZED TRAINING RECEIVED BY MR. ENGLISH DURING
PAST EMPLOYMENT WITH COMPANY WILL BE USED ONLY FOR THE BENEFIT OF THOMAS GROUP
AS DESCRIBED ABOVE, WHETHER PREVIOUSLY SO AGREED OR NOT. MR. ENGLISH WAIVES AND
RELEASES ANY CLAIM OR ALLEGATION THAT HE SHOULD BE ABLE TO USE CLIENT AND
CUSTOMER GOODWILL, SPECIALIZED COMPANY TRAINING, OR WORK PRODUCT, OR
CONFIDENTIAL INFORMATION, THAT WAS PREVIOUSLY RECEIVED OR DEVELOPED BY HIM WHILE
WORKING FOR THOMAS GROUP FOR THE BENEFIT OF ANY COMPETING PERSON OR ENTITY.


1.2           1999 INCENTIVE PLAN.  WITHOUT LIMITING THE EFFECT OF THE
PROVISIONS OF SECTION 1.1 ABOVE, IT IS SPECIFICALLY AGREED THAT MR. ENGLISH
SHALL NOT PARTICIPATE IN (I) THE

--------------------------------------------------------------------------------



 


COMPANY 1999 INCENTIVE PLAN OR (II) OTHER BONUS, PROFIT SHARING OR INCENTIVE
PLANS OF THE COMPANY NOT SPECIFICALLY PROVIDED FOR HEREIN.


2.             DEFINITIONS. THE DEFINED TERMS USED IN THIS AGREEMENT SHALL HAVE
THE MEANINGS ASCRIBED TO THEM IN THIS SECTION 2.


2.1           BOARD OF DIRECTORS. “BOARD” OR THE “BOARD OF DIRECTORS” SHALL MEAN
THE BOARD OF DIRECTORS OF THOMAS GROUP OR ANY COMMITTEE OF THE BOARD EMPOWERED
TO ACT OR MAKE DECISIONS OR DETERMINATIONS WITH RESPECT TO THIS AGREEMENT.


2.2           CAUSE. “CAUSE” SHALL MEAN THAT ANY OF THE FOLLOWING: (A)
MR. ENGLISH HAS ENGAGED IN ANY ACT OF GROSS MISCONDUCT THAT IS INJURIOUS TO
THOMAS GROUP OR ITS BUSINESS: (B) ANY ACT BY MR. ENGLISH OF DISHONESTY,
MISCONDUCT, FRAUD, MISAPPROPRIATION, EMBEZZLEMENT, THEFT, MORAL TURPITUDE OR THE
LIKE; (C) THE REFUSAL BY MR. ENGLISH TO PERFORM THE DUTIES OR RESPONSIBILITIES
PROPERLY ASSIGNED TO HIM BY THE COMPANY, OR THE DERELICTION OF DUTY BY
MR. ENGLISH; OR (D) A MATERIAL BREACH OF THIS AGREEMENT BY MR. ENGLISH OR A
VIOLATION OF ANY MATERIAL PROVISION OF THIS AGREEMENT BY MR. ENGLISH.


2.3           CHANGE IN CONTROL.  A “CHANGE IN CONTROL” SHALL OCCUR IF ANY OF
THE FOLLOWING OCCURS:

(A)           IF ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT) (A “PERSON”) IS OR BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING (I) WITH RESPECT TO
OPTIONS GRANTED PURSUANT TO THE 1992 STOCK OPTION PLAN, 50 PERCENT OR MORE OF
THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES, OR (II)
WITH RESPECT TO OPTIONS GRANTED PURSUANT TO THE 1997 STOCK OPTION PLAN, 20% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES,
OR (III) WITH RESPECT TO SECTION 5.2(A) HEREOF, 40% OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; PROVIDED, HOWEVER,
THAT THE TERM “PERSON” SHALL NOT INCLUDE (A) THE COMPANY, (B) ANY EMPLOYEE
BENEFITS PLAN OF THE COMPANY, (C) A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY AND ACTING IN SUCH
CAPACITY, (D) A SUBSIDIARY (AS THAT TERM IS DEFINED IN THE 1997 STOCK OPTION
PLAN) OF THE COMPANY OF A CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF VOTING SECURITIES OF THE COMPANY, (E) ANY OTHER PERSON WHOSE
ACQUISITIONS OF SHARES OF VOTING SECURITIES IS APPROVED IN ADVANCE BY A MAJORITY
OF THE CONTINUING DIRECTORS (AS THAT TERM IS DEFINED IN THE 1997 STOCK OPTION
PLAN), OR (F) GENERAL JOHN E. CHAIN, JR. OR EDWARD P. EVANS;

(B)           IF INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE MORE THAN 50 PERCENT
OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF
THE DIRECTORS

--------------------------------------------------------------------------------


 

THEN CONSTITUTING THE INCUMBENT BOARD, SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD;

(C)           IF STOCKHOLDERS OF THE COMPANY APPROVE A MERGER, CONSOLIDATION, OR
REORGANIZATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION OR OTHER LEGAL
PERSON AND, AS A RESULT OF SUCH MERGER, CONSOLIDATION OR REORGANIZATION, (I)
WITH RESPECT TO OPTIONS GRANTED PURSUANT TO THE 1992 STOCK OPTION PLAN, LESS
THAN 51% OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE
REMAINING CORPORATION OR LEGAL PERSON OR ITS ULTIMATE PARENT IMMEDIATELY AFTER
SUCH TRANSACTION IS OWNED BY PERSONS WHO WERE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION, OR REORGANIZATION, OR (II) WITH
RESPECT TO THE OPTIONS GRANTED PURSUANT TO THE 1997 STOCK OPTION PLAN, IF, AS A
RESULT OF SUCH TRANSACTION, THE HOLDERS OF THE COMPANY’S COMMON STOCK
IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT HAVE THE SAME PROPORTIONATE
OWNERSHIP OF THE COMMON STOCK OF THE SURVIVING ENTITY IMMEDIATELY AFTER SUCH
TRANSACTION;

(D)           IF STOCKHOLDERS OF THE COMPANY APPROVE A SALE OR DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANY OTHER CORPORATION OR
OTHER LEGAL PERSON AND, (I) WITH RESPECT TO OPTIONS GRANTED PURSUANT TO THE 1992
STOCK OPTION PLAN AS A RESULT OF SUCH SALE, LESS THAN 51% OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING SECURITIES OF SUCH CORPORATION OR LEGAL PERSON OR
ITS ULTIMATE PARENT IMMEDIATELY AFTER SUCH TRANSACTION IS OWNED BY PERSONS WHO
WERE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE OR DISPOSITION,
OR (II) WITH RESPECT TO THE OPTIONS GRANTED PURSUANT TO THE 1997 STOCK OPTION
PLAN, IF, AS A RESULT OF SUCH TRANSACTION, THE HOLDERS OF THE COMPANY’S COMMON
STOCK IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT HAVE THE SAME PROPORTIONATE
OWNERSHIP OF THE COMMON STOCK OF THE SURVIVING ENTITY IMMEDIATELY AFTER SUCH
TRANSACTION;

(E)           IF STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF LIQUIDATION OR
DISSOLUTION OF THE COMPANY;

(F)            WITH RESPECT TO OPTIONS GRANTED UNDER THE 1992 STOCK OPTION PLAN,
A PUBLIC ANNOUNCEMENT IS MADE OF A TENDER OR EXCHANGE OFFER BY ANY PERSON FOR
FIFTY PERCENT OR MORE OF THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION,
AND THE BOARD OF DIRECTORS APPROVES OR FAILS TO OPPOSE THAT TENDER OR EXCHANGE
OFFER IN ITS STATEMENTS IN SCHEDULE 14D-9 UNDER THE EXCHANGE ACT; OR

(G)           WITH RESPECT TO OPTIONS GRANTED PURSUANT TO THE 1997 STOCK OPTION
PLAN, IF, IN A TITLE 11 BANKRUPTCY PROCEEDING, THE APPOINTMENT OF A TRUSTEE OR
THE CONVERSION OF A CASE INVOLVING THE COMPANY TO A CASE UNDER CHAPTER 7.


2.4           COMMON STOCK. “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THOMAS
GROUP, PAR VALUE $.01 PER SHARE.

--------------------------------------------------------------------------------



 


2.5           DISABILITY.  “DISABILITY” SHALL MEAN THE INABILITY OF MR. ENGLISH
TO PERFORM HIS MATERIAL MANAGERIAL DUTIES AND RESPONSIBILITIES AS CONTEMPLATED
UNDER SECTION 3 DURING HIS EMPLOYMENT WITH THOMAS GROUP, WITH OR WITHOUT A
REASONABLE ACCOMMODATION, FOR A CONSECUTIVE PERIOD OF THREE (3) MONTHS OR A
NON-CONSECUTIVE PERIOD OF SIX (6) MONTHS WITHIN ANY TWELVE- (12) MONTH PERIOD.
THE COMPANY WILL COMPLY WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES
ACT WITH RESPECT TO ATTEMPTING TO REACH A REASONABLE ACCOMMODATION. THE
EXISTENCE OF DISABILITY AND THE DATE OF COMMENCEMENT OF DISABILITY SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 6.1(E).


2.6           EXCHANGE ACT.  THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


2.7           GOOD REASON.  “GOOD REASON” SHALL MEAN MR. ENGLISH’S DECISION TO
TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT IF THOMAS GROUP OR ANY SUCCESSOR
COMMITS ANY MATERIAL BREACH OF THIS AGREEMENT, OR DIMINISHES MR. ENGLISH’S BASE
SALARY (AS DEFINED HEREIN), OR DIMINISHES MR. ENGLISH’S DUTIES AND
RESPONSIBILITIES BELOW THOSE OF VICE PRESIDENT AND CHIEF FINANCIAL OFFICER, OR
AT ANY TIME WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING A CHANGE OF
CONTROL.


2.8           TERM OF EMPLOYMENT.  “TERM OF EMPLOYMENT” SHALL MEAN THE PERIOD OF
TIME COMMENCING ON JUNE 29, 2005 AND CONTINUING UNTIL DECEMBER 31, 2006.


3.             EMPLOYMENT.


3.1           EMPLOYMENT.  THOMAS GROUP AGREES TO EMPLOY MR. ENGLISH AND
MR. ENGLISH ACCEPTS EMPLOYMENT BY THOMAS GROUP AS VICE PRESIDENT AND CHIEF
FINANCIAL OFFICER OF THOMAS GROUP FOR THE TERM OF EMPLOYMENT ON THE TERMS AND
CONDITIONS AND FOR THE COMPENSATION SET FORTH IN THIS AGREEMENT.  SUBJECT TO THE
AUTHORITY OF THE BOARD OF DIRECTORS, MR. ENGLISH SHALL BE RESPONSIBLE FOR THE
FINANCIAL AFFAIRS OF THOMAS GROUP IN THE ORDINARY COURSE OF ITS BUSINESS WITH
ALL SUCH POWERS AS MAY BE REASONABLY INCIDENT TO SUCH RESPONSIBILITIES AS ITS
VICE PRESIDENT AND CHIEF FINANCIAL OFFICER.  MR. ENGLISH SHALL DEVOTE HIS FULL
TIME AND EFFORT TO THE DISCHARGE OF HIS DUTIES AS THOMAS GROUP’S VICE PRESIDENT
AND CHIEF FINANCIAL OFFICER.


3.2           PERSONAL SERVICES.  ALL SERVICES TO BE PROVIDED BY MR. ENGLISH
UNDER THIS AGREEMENT SHALL BE PERFORMED BY MR. ENGLISH PERSONALLY.  DURING THE
TERM OF THIS AGREEMENT, MR. ENGLISH SHALL DEVOTE HIS ENTIRE BUSINESS TIME,
ATTENTION, ENERGIES, SKILLS, LEARNING AND BEST EFFORTS TO THE BUSINESS
OPERATIONS OF THE COMPANY, AND SHALL NOT (WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CHIEF EXECUTIVE OFFICER) (I) UNDERTAKE OR ACCEPT ANY DUTIES UNDER WHICH
THERE IS A CONFLICT OF INTEREST BETWEEN MR. ENGLISH’S RESPONSIBILITIES TOWARDS
THE COMPANY OR MR. ENGLISH’S RESPONSIBILITIES TO ANY CUSTOMER OF THE COMPANY, ON
THE ONE HAND, AND ANY OTHER INTEREST, ON THE OTHER HAND; OR (II) AS A PARTNER,
OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE OR CONSULTANT OF ANY ENTITY,
ASSOCIATION, AGENCY, ORGANIZATION OR INSTITUTION, ENGAGE IN ANY OTHER BUSINESS
OR PROFESSION WHICH WOULD NECESSITATE THE GIVING OF ANY SIGNIFICANT PORTION OF
HIS BUSINESS TIME, ATTENTION, ENERGIES, SKILLS, LEARNING AND BEST EFFORTS TO
SUCH ACTIVITY.

--------------------------------------------------------------------------------



 


4.             COMPENSATION AND BENEFITS DURING THE TERM OF EMPLOYMENT.


4.1           BASE COMPENSATION.  MR. ENGLISH SHALL RECEIVE BASE COMPENSATION
(“BASE SALARY”) IN THE AMOUNT DETERMINED BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS (THE “COMPENSATION COMMITTEE”).  THE AMOUNT OF MR. ENGLISH’S
BASE SALARY SHALL INITIALLY BE AT THE ANNUAL RATE OF $165,000 BEGINNING JULY 1,
2005 AND SHALL BE REVIEWED ANNUALLY BY THE COMPENSATION COMMITTEE, NO LATER THAN
MARCH 30 OF EACH YEAR.  THOMAS GROUP SHALL PAY BASE SALARY TO MR. ENGLISH IN
EQUAL MONTHLY INSTALLMENTS.  MR. ENGLISH UNDERSTANDS AND AGREES THAT HE IS AN
EXEMPT EMPLOYEE AS THAT TERM IS APPLIED FOR PURPOSES OF FEDERAL OR STATE WAGE
AND HOUR LAWS, AND FURTHER UNDERSTANDS THAT HE SHALL NOT BE ENTITLED TO ANY
COMPENSATORY TIME OFF OR OTHER COMPENSATION FOR OVERTIME

4.2           Incentive Compensation Arrangement.  Mr. English shall be eligible
to receive a minimum of 30% of Base Salary, paid as a cash incentive and
calculated annually, based on criteria in Exhibit A of this document, attached
hereto. Financial computations of the annual incentive, if applicable, will be
based upon the audited financial results of Thomas Group.  Thomas Group shall
pay the incentive compensation to Mr. English within fifteen (15) days following
completion of an audit of Thomas Group’s financial statements by the Company’s
certified public accountants, and no later than April 15 of each year. 
Mr. English must be on the Company’s active payroll at the end of the year in
question (December 31st) in order to be eligible to receive an award for that
year.


4.3           TRAVEL COSTS.  THOMAS GROUP SHALL REIMBURSE MR. ENGLISH FOR ALL
REASONABLE TRAVEL COSTS INCURRED BY MR. ENGLISH IN CONNECTION WITH THOMAS
GROUP’S BUSINESS, TOGETHER WITH ALL OTHER REASONABLE BUSINESS EXPENSES OF
MR. ENGLISH IN PERFORMING HIS DUTIES.


4.4           INSURANCE; BENEFIT PLAN PARTICIPATION.  MR. ENGLISH SHALL BE
ENTITLED TO PARTICIPATE IN THOMAS GROUP’S 401(K) AND DEFERRED COMPENSATION
PLANS, SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS. THOMAS GROUP ALSO
SHALL PROVIDE MEDICAL, DISABILITY AND LIFE INSURANCE COVERAGE TO MR. ENGLISH ON
THE TERMS AND CONDITIONS OF EACH OF THE PLANS THE COMPANY  MAINTAINS. 
MR. ENGLISH SHALL BE ENTITLED TO RECEIVE ADDITIONAL STOCK OPTIONS AS MAY BE
GRANTED BY THE COMPANY, AND MAY PARTICIPATE IN STOCK OPTION PROGRAMS OFFERED TO
EMPLOYEES OF THE COMPANY.


4.5           CERTAIN TAX PROVISIONS.  MR. ENGLISH ACKNOWLEDGES AND AGREES THAT
ALL PAYMENTS AND BENEFITS WHICH ARE REQUIRED BY APPLICABLE FEDERAL, STATE OR
LOCAL LAWS TO BE SUBJECT TO WITHHOLDING FOR INCOME TAXES, SHALL BE SO SUBJECT.


5.             TERM OF THE AGREEMENT.  THE TERM OF THIS AGREEMENT, UNLESS
TERMINATED SOONER PURSUANT TO SECTION 6, SHALL BE FOR THE TERM OF EMPLOYMENT.

--------------------------------------------------------------------------------



 


6.             TERMINATION; DISABILITY; DEATH; CHANGE IN CONTROL.


6.1           BASIS.  MR. ENGLISH’S EMPLOYMENT UNDER THIS AGREEMENT MAY BE
TERMINATED AS DESCRIBED IN THIS SECTION 6.1.  IN THE EVENT THAT MR. ENGLISH’S
EMPLOYMENT IS TERMINATED, MR. ENGLISH SHALL BE ENTITLED TO RECEIVE THE BENEFITS
DESCRIBED IN SECTION 6.2 THAT CORRESPOND WITH THE MANNER OF SUCH TERMINATION.

(A)           TERMINATION WITHOUT CAUSE.  THOMAS GROUP MAY TERMINATE
MR. ENGLISH’S EMPLOYMENT WITHOUT CAUSE BY WRITTEN NOTICE TO MR. ENGLISH TO THAT
EFFECT.  UNLESS OTHERWISE SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL BE
EFFECTIVE IMMEDIATELY.

(B)           TERMINATION WITH CAUSE.  THOMAS GROUP MAY TERMINATE THE EMPLOYMENT
OF MR. ENGLISH FOR CAUSE BY WRITTEN NOTICE TO MR. ENGLISH TO THAT EFFECT. 
UNLESS OTHERWISE SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL BE EFFECTIVE
IMMEDIATELY.

(C)           GOOD REASON.  UPON THE OCCURRENCE OF AN EVENT CONSTITUTING GOOD
REASON AS DESCRIBED IN SECTION 2.7, MR. ENGLISH MAY TERMINATE HIS EMPLOYMENT FOR
GOOD REASON WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF THE EVENT UPON
PROVISION OF WRITTEN NOTICE TO THOMAS GROUP.  IF THE OCCURRENCE OR THE EFFECT OF
THE OCCURRENCE OF THE EVENT DESCRIBED IN SECTION 2.7 MAY BE CURED, THOMAS GROUP
SHALL HAVE THE OPPORTUNITY TO CURE ANY SUCH OCCURRENCE OR EFFECT FOR A PERIOD OF
THIRTY (30) DAYS FOLLOWING RECEIPT OF MR. ENGLISH’S TERMINATION NOTICE.  THE
RIGHT OF MR. ENGLISH TO TERMINATE HIS EMPLOYMENT FOR GOOD REASON UNDER THIS
SECTION 6.1(C) SHALL NOT LIMIT THOMAS GROUP’S ABILITY TO TERMINATE MR. ENGLISH
FOR CAUSE UNDER SECTION 6.1(B), IF CAUSE IS DETERMINED TO EXIST PRIOR TO THE
TIME MR. ENGLISH DELIVERS TO THOMAS GROUP HIS WRITTEN NOTICE OF TERMINATION FOR
GOOD REASON.

(D)           WITHOUT GOOD REASON.  MR. ENGLISH MAY VOLUNTARILY TERMINATE HIS
EMPLOYMENT WITHOUT GOOD REASON UPON WRITTEN NOTICE TO THOMAS GROUP TO THAT
EFFECT.

(E)           DISABILITY.  MR. ENGLISH OR THOMAS GROUP MAY TERMINATE
MR. ENGLISH’S EMPLOYMENT BY REASON OF DISABILITY IMMEDIATELY UPON WRITTEN NOTICE
TO THE OTHER PARTY TO THAT EFFECT.  IF THE PARTIES ARE UNABLE TO AGREE AS TO THE
EXISTENCE OF DISABILITY OR AS TO THE DATE OF COMMENCEMENT OF DISABILITY, EACH OF
MR. ENGLISH AND THOMAS GROUP SHALL SELECT A PHYSICIAN LICENSED TO PRACTICE
MEDICINE IN THE STATE OF TEXAS AND THE DETERMINATION AS TO ANY SUCH QUESTION
SHALL BE MADE BY SUCH PHYSICIANS; PROVIDED, HOWEVER, THAT IF SUCH TWO PHYSICIANS
ARE UNABLE TO AGREE, THEY SHALL MUTUALLY SELECT A THIRD PHYSICIAN LICENSED TO
PRACTICE MEDICINE IN THE STATE OF TEXAS AND THE DETERMINATION AS TO ANY SUCH
QUESTION SHALL BE MADE BY A MAJORITY OF SUCH PHYSICIANS.  ANY DETERMINATION MADE
BY SUCH PHYSICIANS IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY
FOREGOING SENTENCE SHALL BE FINAL AND BINDING ON THE PARTIES.  MR. ENGLISH
AGREES TO SUBMIT TO ANY AND ALL REASONABLE MEDICAL EXAMINATIONS OR PROCEDURES
AND TO EXECUTE AND DELIVER ANY AND ALL CONSENTS TO RELEASE OF MEDICAL
INFORMATION AND RECORDS OR OTHERWISE AS SHALL BE REASONABLY REQUIRED BY ANY OF
THE PHYSICIANS SELECTED IN ACCORDANCE WITH THIS

--------------------------------------------------------------------------------


 

SECTION 6.1(E). UNLESS OTHERWISE SPECIFIED IN THE NOTICE, SUCH TERMINATION SHALL
BE EFFECTIVE IMMEDIATELY.

(F)            DEATH. THIS EMPLOYMENT AGREEMENT SHALL AUTOMATICALLY TERMINATE AS
OF THE DATE OF MR. ENGLISH’S DEATH.

(G)           CHANGE IN CONTROL.  FOLLOWING A CHANGE IN CONTROL, MR. ENGLISH
SHALL BE REQUIRED TO CONTINUE HIS EMPLOYMENT UNDER THIS AGREEMENT FOR NINETY
(90) DAYS AFTER THE DATE OF SUCH CHANGE IN CONTROL, UNLESS HIS EMPLOYMENT IS
TERMINATED SOONER BY THOMAS GROUP AS SET FORTH IN SECTION 6.1(H).  IN THE EVENT
THAT MR. ENGLISH DECIDES TO RESIGN OR OTHERWISE VOLUNTARILY TERMINATE HIS
EMPLOYMENT FOLLOWING THE OCCURRENCE OF A CHANGE IN CONTROL, MR. ENGLISH MAY DO
SO BY GIVING WRITTEN NOTICE TO THOMAS GROUP TO THAT EFFECT ON OR BEFORE ONE
HUNDRED AND EIGHTY (180) DAYS AFTER THE OCCURRENCE OF THE CHANGE IN CONTROL.  IF
MR. ENGLISH DOES NOT GIVE SUCH NOTICE TO THOMAS GROUP, THIS AGREEMENT WILL
REMAIN IN EFFECT; PROVIDED, HOWEVER, THAT THE FAILURE OF MR. ENGLISH TO
TERMINATE THIS AGREEMENT FOLLOWING THE OCCURRENCE OF A CHANGE IN CONTROL SHALL
NOT BE DEEMED A WAIVER OF MR. ENGLISH’S RIGHT TO TERMINATE HIS EMPLOYMENT UPON A
SUBSEQUENT OCCURRENCE OF A CHANGE IN CONTROL IN ACCORDANCE WITH THE TERMS OF
THIS SUBSECTION.  MR. ENGLISH ACKNOWLEDGES AND AGREES THAT THE TRANSACTION
BETWEEN THE COMPANY, ON THE ONE HAND, AND GENERAL JOHN E. CHAIN, JR. AND
EDWARD P. EVANS, ON THE OTHER, CONSUMMATED DURING 2002, DOES NOT CONSTITUTE A
CHANGE OF CONTROL UNDER THIS AGREEMENT.

(H)           NOTWITHSTANDING THAT MR. ENGLISH HAS GIVEN NOTICE OF TERMINATION
PURSUANT TO SECTION 6.1(G), THOMAS GROUP MAY, IN ITS SOLE DISCRETION, THEREAFTER
REQUIRE MR. ENGLISH TO TERMINATE HIS EMPLOYMENT PRIOR TO THE EXPIRATION OF THE
APPLICABLE NOTICE PERIOD.


6.2           BENEFITS UPON TERMINATION. MR. ENGLISH SHALL RECEIVE THE BENEFITS
DESCRIBED IN THIS SECTION 6.2 THAT CORRESPONDS WITH THE MANNER OF TERMINATION OF
MR. ENGLISH’S EMPLOYMENT UNDER SECTION 6.1.

(A)           WITHOUT CAUSE. IN THE EVENT THOMAS GROUP TERMINATES MR. ENGLISH’S
EMPLOYMENT WITHOUT CAUSE, MR. ENGLISH SHALL BE ENTITLED TO THE COMPENSATION
AND/OR BENEFITS SET FORTH ON EXHIBIT B; PROVIDED, HOWEVER, THAT MR. ENGLISH
SHALL EXECUTE A GENERAL RELEASE AND SEPARATION AGREEMENT IN A FORM ACCEPTABLE TO
THE THOMAS GROUP PRIOR TO THE PAYMENT OF ANY SEVERANCE COMPENSATION UNDER THIS
SECTION 6.2(A).  IN THE EVENT OF A TERMINATION WITHOUT CAUSE UNDER SECTION 6.1,
MR. ENGLISH AGREES AND UNDERSTANDS THAT ALL OF HIS OBLIGATIONS AND AGREEMENTS
UNDER SECTION 7 BELOW (INCLUDING, WITHOUT LIMITATION, MR. ENGLISH’S OBLIGATIONS
CONCERNING CONFIDENTIAL INFORMATION, NON-COMPETITION AND NON-SOLICITATION, AND
MR. ENGLISH’S AGREEMENT TO EXECUTE A GENERAL RELEASE AND SEPARATION AGREEMENT)
SHALL CONTINUE IN FULL FORCE AND EFFECT IN THE MANNER AND ON THE TERMS SET FORTH
HEREIN.

(B)           WITH CAUSE.  IN THE EVENT MR. ENGLISH’S EMPLOYMENT IS TERMINATED
WITH CAUSE, NO FURTHER PAYMENTS OR BENEFITS SHALL BE PAID OR PROVIDED BY THOMAS
GROUP TO

--------------------------------------------------------------------------------


 

MR. ENGLISH EXCEPT FOR REIMBURSEMENT FOR EXPENSES INCURRED PRIOR TO THE DATE OF
TERMINATION, OR THE PAYMENT OF INCENTIVE COMPENSATION THAT HAS BECOME DUE AND
PAYABLE TO MR. ENGLISH ON OR BEFORE THE DATE OF SUCH TERMINATION UNDER
SECTION 4.3.  IN ADDITION, MR. ENGLISH SHALL BE ENTITLED TO EXERCISE ANY VESTED
BUT UNEXERCISED STOCK OPTIONS FOR A PERIOD OF NINETY (90) DAYS FOLLOWING THE
EFFECTIVE DATE OF THE TERMINATION FOR CAUSE, AND IF ANY SUCH OPTIONS REMAIN
UNEXERCISED UPON THE EXPIRATION OF SUCH 90-DAY PERIOD, THEY SHALL BE DETERMINED
FORFEITED.

(C)           GOOD REASON. IN THE EVENT MR. ENGLISH TERMINATES HIS EMPLOYMENT
FOR GOOD REASON, MR. ENGLISH SHALL BE ENTITLED TO THE COMPENSATION AND/OR
BENEFITS SET FORTH ON EXHIBIT B, UNLESS MR. ENGLISH TERMINATES HIS EMPLOYMENT
FOR GOOD REASON WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING A CHANGE IN
CONTROL, IN WHICH EVENT THE COMPENSATION AND/OR BENEFITS OF 6.2(G) SHALL APPLY.

(D)           WITHOUT GOOD REASON. IN THE EVENT MR. ENGLISH TERMINATES HIS
EMPLOYMENT WITHOUT GOOD REASON PURSUANT TO SECTION 6.1(D), MR. ENGLISH SHALL BE
ENTITLED TO THE BENEFITS OR PAYMENTS PROVIDED FOR IN SECTION 6.2(B).

(E)           DISABILITY.  IN THE EVENT THAT MR. ENGLISH’S EMPLOYMENT IS
TERMINATED BY REASON OF DISABILITY, MR. ENGLISH SHALL BE ENTITLED TO THE
PAYMENTS AND BENEFITS SET FORTH ON EXHIBIT B.  ADDITIONALLY, MR. ENGLISH OR THE
ESTATE, BENEFICIARY OR LEGAL REPRESENTATIVE OF MR. ENGLISH SHALL BE ENTITLED TO
DISABILITY BENEFITS AVAILABLE UNDER BENEFIT PLANS MAINTAINED BY THE COMPANY AT
THE TIME OF SUCH DISABILITY.

(F)            DEATH.  IN THE EVENT MR. ENGLISH’S EMPLOYMENT IS TERMINATED BY
REASON OF HIS DEATH, THOMAS GROUP SHALL NOT BE REQUIRED TO MAKE ANY PAYMENTS OR
PROVIDE ANY BENEFITS, EXCEPT FOR (A) REIMBURSEMENT FOR EXPENSES INCURRED PRIOR
TO SUCH TERMINATION DATE AND (B) PAYMENT OF INCENTIVE COMPENSATION THAT HAS
BECOME DUE AND PAYABLE TO MR. ENGLISH ON OR BEFORE THE DATE OF SUCH TERMINATION
UNDER SECTION 4.2, PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL LIMIT
OR DIMINISH ANY RIGHTS OF MR. ENGLISH’ S ESTATE OR ANY OTHER PERSON TO PAYMENTS
UNDER ANY LIFE INSURANCE POLICY MAINTAINED BY THOMAS GROUP FOR THE BENEFIT OF
MR. ENGLISH OR HIS BENEFICIARIES OR ANY HEALTH, DISABILITY OR OTHER BENEFIT PLAN
PROVIDED PURSUANT TO SECTION 4.6, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF
SUCH PLAN.  IF MR. ENGLISH’S EMPLOYMENT IS TERMINATED BY REASON OF HIS DEATH,
THE BENEFITS PROVIDED UNDER THIS SECTION 6.2(F) SHALL BE PAID TO THE BENEFICIARY
OR BENEFICIARIES DESIGNATED IN WRITING BY MR. ENGLISH AND DELIVERED TO AN
OFFICER/MANAGER OF THOMAS GROUP; HOWEVER, IF NO SUCH BENEFICIARY DESIGNATION IS
MADE BY MR. ENGLISH DURING HIS LIFETIME, THE BENEFITS HEREUNDER SHALL BE PAID TO
HIS ESTATE.  IN ADDITION, MR. ENGLISH’S ESTATE SHALL BE ENTITLED TO EXERCISE ANY
VESTED BUT UNEXERCISED STOCK OPTIONS FOR A PERIOD OF ONE HUNDRED EIGHTY (180)
DAYS FOLLOWING THE DATE OF MR. ENGLISH’S DEATH, AND IF ANY SUCH OPTIONS REMAIN
UNEXERCISED UPON THE EXPIRATION OF SUCH 180-DAY PERIOD, THEY SHALL BE DETERMINED
FORFEITED.

--------------------------------------------------------------------------------


 

(G)           CHANGE IN CONTROL.  IN THE EVENT MR. ENGLISH’S EMPLOYMENT IS
TERMINATED AS PROVIDED IN SECTION 6.1(G) FOLLOWING THE OCCURRENCE OF A CHANGE IN
CONTROL, MR. ENGLISH SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS PROVIDED
HEREIN.

 (i)           Severance Benefits. If, within twenty four (24) months of the
effective date of a Change of Control, Mr. English’s employment is terminated by
the Company without Cause or by Mr. English, for Good Reason, Mr. English shall,
within thirty (30) days following the date of termination and receipt by the
Company of a signed release of any claims against the Company in a form
acceptable to the Company, receive the following severance benefits:  (a) the
Company shall pay Mr. English a lump sum amount equal to two (2) times the sum
of his Base Salary as set or approved by the Board, plus an additional amount
equal to the greater of (i) two (2) times the incentive compensation actually
paid to Mr. English for the Company’s prior Fiscal Year or (ii) two times the
target incentive compensation for the current Fiscal Year, such lump sum payment
to be subject to applicable tax withholdings; and (b) the vesting and
exercisability of all unvested, outstanding options to purchase Common Stock
then held by Mr. English shall be fully accelerated.  If any of such options
remain unexercised ninety (90) days after Termination of employment they shall
be determined forfeited.

 (ii)          Tax Gross-up Payment.  In the event it shall be determined,
either by the Company or by a final determination of the Internal Revenue
Service, that any payment, distribution or benefit by or from the Company to or
for the benefit of Mr. English pursuant to Section 6.2(g)(i) or otherwise (the
“Payment”) would cause Mr. English to become subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall pay to or
for the benefit of Mr. English, within the later of ninety (90) days of the
termination date of Mr. English’s employment or ninety (90) days of the date of
determination referred to above, an additional amount (the “Gross-Up Payment”)
in an amount that shall fund the payment by Mr. English of any Excise Tax on the
Payment, as well as any income taxes imposed on the Gross-Up Payment, any Excise
Tax imposed on the Gross-Up Payment and any interest or penalties imposed with
respect to taxes on the Gross-Up Payment or any Excise Tax.  For purposes of
determining the amount of the Gross-Up Payment, Mr. English shall be deemed to
pay federal, state and local income taxes at the highest nominal marginal rate
of such federal, state and local income taxation in the calendar year in which
the Gross-Up Payment is due, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.  In
the event that Excise Tax is subsequently determined to be less than the amount
taken into account to determine the amount of the Gross-Up Payment, then
Mr. English shall repay to the Company at that time the portion of the Gross-Up
Payment attributable to such reduction (plus an amount equal to any tax
reduction, whether of the Excise Tax, any applicable income tax, or any
applicable employment tax, which Mr. English has received as a result of such
initial repayment).  In the event that the Excise Tax is subsequently
determined, whether by the Company or by a final determination of the Internal
Revenue Service, to be more than the amount taken into account to determine the
amount of the Gross-Up payment, then the Company shall pay to Mr. English an
additional amount, which shall be determined using the same methods as were used
for calculating the Gross-Up Payment, with respect to such excess.  For purposes
of this Section 6.2(g), a determination of the Internal Revenue Service as to
the amount of Excise Tax for which Mr. English is liable shall not be treated as
final until the time that either (i) the Company agrees to acquiesce to the
determination of the Internal Revenue Service or (ii) the determination of the
Internal Revenue Service has been upheld in a court of competent jurisdiction
and the Company decides not to appeal such judicial decision or such decision is
not appeasable.  If the Company chooses to contest the determination of the
Internal Revenue Service, then all costs, attorneys’ fees, charges assessed and
other expenses shall be borne and paid when due by the Company.

--------------------------------------------------------------------------------


 


7.             RESTRICTIVE COVENANTS; WORK PRODUCT; CONFIDENTIALITY.


7.1           RESTRICTIVE COVENANTS.  WITHOUT THE PRIOR WRITTEN CONSENT OF
THOMAS GROUP, MR. ENGLISH SHALL NOT:

(A)           DURING EMPLOYMENT WITH THOMAS GROUP AND FOR A PERIOD OF EIGHTEEN
(18) MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, ENGAGE IN OR PERFORM SERVICES
FOR A COMPETING BUSINESS.  FOR PURPOSES OF THIS AGREEMENT A “COMPETING BUSINESS”
IS ONE WHICH PROVIDES THE SAME OR SUBSTANTIALLY SIMILAR PRODUCTS AND SERVICES AS
THOSE PROVIDED BY THOMAS GROUP DURING MR. ENGLISH’S EMPLOYMENT, INCLUDING BUT
NOT LIMITED TO MANAGEMENT CONSULTING SERVICES TO IMPROVE THE CYCLE TIME OF
BUSINESS PROCESSES OF ANY BUSINESS ORGANIZATION.  THIS RESTRICTION IS LIMITED TO
THE GEOGRAPHIC AREA(S) IN WHICH MR. ENGLISH PERFORMED SERVICES FOR THOMAS GROUP,
INCLUDING, BUT NOT LIMITED TO, THE AREA WITHIN A 50-MILE RADIUS OF ANY OFFICE OR
FACILITY OF THOMAS GROUP.

(B)           DURING EMPLOYMENT WITH THOMAS GROUP AND FOR A PERIOD OF EIGHTEEN
(18) MONTHS FOLLOWING THE TERMINATION OF EMPLOYMENT, SOLICIT BUSINESS FROM,
ATTEMPT TO DO BUSINESS WITH, OR DO BUSINESS WITH ANY CLIENT OF THOMAS GROUP WITH
WHOM THOMAS GROUP DID BUSINESS WITHIN THE PRECEDING TWELVE (12) MONTHS, AND WITH
WHOM MR. ENGLISH BECAME ACQUAINTED AS A RESULT OF HIS EMPLOYMENT WITH THOMAS
GROUP.  THIS RESTRICTION APPLIES ALSO TO PROSPECTIVE CLIENTS OF THOMAS GROUP FOR
WHOM THOMAS GROUP HAS PERFORMED AN ANALYSIS OR ASSESSMENT.  THIS RESTRICTION
APPLIES ONLY TO BUSINESS THAT IS IN THE SCOPE OF A COMPETING BUSINESS AS DEFINED
IN THIS AGREEMENT.  THE GEOGRAPHIC AREA FOR PURPOSES OF THIS RESTRICTION IS THE
AREA WHERE THE CLIENT/PROSPECTIVE CLIENT IS LOCATED AND/OR DOES BUSINESS.

(C)           FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING THE TERMINATION OF
EMPLOYMENT, SOLICIT, INDUCE OR ATTEMPT TO SOLICIT OR INDUCE ANY EMPLOYEE OR
CONSULTANT OF THOMAS GROUP TO TERMINATE HIS/HER EMPLOYMENT WITH THOMAS GROUP
AND/OR ACCEPT EMPLOYMENT ELSEWHERE.

(D)           MR. ENGLISH AGREES THAT THE SCOPE OF THE RESTRICTIONS IN THIS
SECTION IS REASONABLE AND NECESSARY TO PROTECT THOMAS GROUP’S BUSINESS GOODWILL,
CONFIDENTIAL INFORMATION AND OTHER LEGITIMATE BUSINESS INTERESTS.


7.2           RIGHT TO WORK PRODUCT; CONFIDENTIALITY.

(A)           THOMAS GROUP AND MR. ENGLISH EACH ACKNOWLEDGE THAT PERFORMANCE OF
THIS AGREEMENT MAY RESULT IN THE DISCOVERY, CREATION OR DEVELOPMENT OF
INVENTIONS, COMBINATIONS, METHODS, FORMULAE, TECHNIQUES, PROCESSES,
IMPROVEMENTS, SOFTWARE DESIGNS, COMPUTER PROGRAMS, STRATEGIES, SPECIFIC
COMPUTER-RELATED KNOW-HOW, COURSE MATERIALS, SEMINAR MATERIALS, COMPUTER MODELS,
CUSTOMER LISTS, DATA AND ORIGINAL WORKS OF AUTHORSHIP (COLLECTIVELY, THE “WORK
PRODUCT”).  MR. ENGLISH AGREES THAT HE WILL PROMPTLY AND FULLY DISCLOSE TO
THOMAS GROUP ANY AND ALL WORK PRODUCT GENERATED, CONCEIVED, REDUCED TO PRACTICE
OR LEARNED BY HIM, EITHER SOLELY OR JOINTLY WITH OTHERS, DURING HIS

--------------------------------------------------------------------------------


 

EMPLOYMENT WITH THOMAS GROUP, WHICH IN ANY WAY RELATES TO THE BUSINESS OF THOMAS
GROUP.  MR. ENGLISH FURTHER AGREES THAT NEITHER HE, NOR ANY PARTY CLAIMING
THROUGH HIM WILL, OTHER THAN IN THE PERFORMANCE OF THIS AGREEMENT, MAKE USE OF
OR DISCLOSE TO OTHERS ANY PROPRIETARY INFORMATION RELATING TO THE WORK PRODUCT.

(B)           MR. ENGLISH AGREES THAT, WHETHER OR NOT THE SERVICES PERFORMED BY
HIM UNDER THIS AGREEMENT ARE CONSIDERED WORKS MADE FOR HIRE OR AN EMPLOYMENT TO
INVENT, ALL WORK PRODUCT DISCOVERED, CREATED OR DEVELOPED UNDER THIS AGREEMENT
SHALL BE AND REMAIN THE SOLE PROPERTY OF THOMAS GROUP AND ITS ASSIGNS. 
MR. ENGLISH AGREES THAT THOMAS GROUP SHALL HAVE ALL COPYRIGHT AND PATENT RIGHTS
WITH RESPECT TO ANY WORK PRODUCT DISCOVERED, CREATED, OR DEVELOPED UNDER THIS
AGREEMENT WITHOUT REGARD TO THE ORIGIN OF THE WORK PRODUCT.

(C)           THOMAS GROUP AGREES TO PROVIDE MR. ENGLISH WITH SPECIALIZED
KNOWLEDGE AND TRAINING REGARDING THE BUSINESS IN WHICH THOMAS GROUP IS INVOLVED,
AND TO PROVIDE MR. ENGLISH WITH INITIAL AND ONGOING CONFIDENTIAL INFORMATION AND
TRADE SECRETS OF THOMAS GROUP (“CONFIDENTIAL INFORMATION”).  FOR PURPOSES OF
THIS AGREEMENT, CONFIDENTIAL INFORMATION INCLUDES: INFORMATION REGARDING THE USE
AND APPLICATION OF TOTAL CYCLE TIME METHODOLOGIES AND OTHER INFORMATION AND
CONCEPTS DEVELOPED BY THOMAS GROUP TO IMPROVE THE BUSINESS PROCESSES OF
CORPORATIONS AND OTHER ORGANIZATIONS; SOFTWARE OR OTHER TECHNOLOGY DEVELOPED BY
THOMAS GROUP AND ANY RESEARCH DATA OR OTHER DOCUMENTATION RELATED TO THE
DEVELOPMENT OF SUCH SOFTWARE/TECHNOLOGY; CLIENT LISTS AND PROSPECTS LISTS
DEVELOPED BY THOMAS GROUP; INFORMATION REGARDING THOMAS GROUP’S CLIENTS WHICH
MR. ENGLISH ACQUIRES AS A RESULT OF EMPLOYMENT WITH THOMAS GROUP, INCLUDING
CLIENT CONTRACTS, WORK PERFORMED FOR CLIENTS, CLIENT CONTACTS, CLIENT
REQUIREMENTS AND NEEDS, DATA USED BY THOMAS GROUP TO FORMULATE CLIENT BIDS,
CLIENT FINANCIAL INFORMATION, AND OTHER INFORMATION REGARDING THE CLIENT’S
BUSINESS; INFORMATION RELATED TO THOMAS GROUP’S BUSINESS, INCLUDING BUT NOT
LIMITED TO MARKETING STRATEGIES AND PLANS, SALES PROCEDURES, OPERATING POLICIES
AND PROCEDURES, PRICING AND PRICING STRATEGIES, BUSINESS PLANS, SALES, PROFITS,
AND OTHER BUSINESS AND FINANCIAL INFORMATION OF THE COMPANY; TRAINING MATERIALS
DEVELOPED BY AND UTILIZED BY THOMAS GROUP; AND ANY OTHER INFORMATION WHICH
MR. ENGLISH ACQUIRED AS A RESULT OF HIS EMPLOYMENT WITH THOMAS GROUP AND WHICH
MR. ENGLISH HAS A REASONABLE BASIS TO BELIEVE THOMAS GROUP WOULD NOT WANT
DISCLOSED TO A BUSINESS COMPETITOR OR TO THE GENERAL PUBLIC.

(D)           MR. ENGLISH UNDERSTANDS AND ACKNOWLEDGES THAT SUCH CONFIDENTIAL
INFORMATION GIVES THOMAS GROUP A COMPETITIVE ADVANTAGE OVER OTHERS WHO DO NOT
HAVE THIS INFORMATION, AND THAT THOMAS GROUP WOULD BE HARMED IF THE CONFIDENTIAL
INFORMATION WERE DISCLOSED.  MR. ENGLISH AGREES THAT HE WILL HOLD ALL
CONFIDENTIAL INFORMATION IN TRUST AND WILL NOT USE THE INFORMATION FOR ANY
PURPOSE OTHER THAN THE BENEFIT OF THOMAS GROUP, OR DISCLOSE TO ANY PERSON OR
ENTITY ANY CONFIDENTIAL INFORMATION EXCEPT AS NECESSARY DURING MR. ENGLISH’S
EMPLOYMENT WITH THOMAS GROUP TO PERFORM SERVICES ON BEHALF OF THOMAS GROUP. 
MR. ENGLISH WILL ALSO TAKE REASONABLE

--------------------------------------------------------------------------------


 

STEPS TO SAFEGUARD SUCH CONFIDENTIAL INFORMATION AND PREVENT ITS DISCLOSURE TO
UNAUTHORIZED PERSONS.


8.             GENERAL PROVISIONS.


8.1           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, OR OTHER COMMUNICATIONS
WITH RESPECT TO THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE PERSONALLY
DELIVERED, SENT VIA TELECOPY, OR MAILED, POSTAGE PREPAID, CERTIFIED OR
REGISTERED MAIL, OR DELIVERED BY A NATIONALLY RECOGNIZED EXPRESS COURIER
SERVICE, CHARGES PREPAID, TO THE FOLLOWING ADDRESSES (OR SUCH OTHER ADDRESSES AS
THE PARTIES MAY SPECIFY FROM TIME TO TIME IN ACCORDANCE WITH THIS SECTION 8.1):

English:

 

David E. English

 

 

2333 Sir Belin Dr

 

 

Lewisville, TX 75056

 

 

 

Thomas Group:

 

Thomas Group, Inc.

 

 

5221 North O’Connor Boulevard

 

 

Suite 500

 

 

Irving, TX 75039

 

 

Attention: Chief Executive Officer

 

Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received (i) on the day personally delivered or
sent via telecopy, (ii) on the third day following the date mailed, or (iii) 24
hours after shipment by such courier service.


8.2           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE EXHIBITS
HERETO, SUPERSEDES ANY AND ALL OTHER AGREEMENTS, EITHER ORAL OR WRITTEN BETWEEN
THE PARTIES HERETO WITH RESPECT TO THE EMPLOYMENT OF MR. ENGLISH BY THOMAS
GROUP, INCLUDING THE EMPLOYMENT AGREEMENT, AND CONTAINS ALL OF THE COVENANTS AND
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH EMPLOYMENT. ANY MODIFICATION
OF THIS AGREEMENT WILL BE EFFECTIVE ONLY IF IT IS IN WRITING SIGNED BY EACH OF
THE PARTIES HERETO.


8.3           GOVERNING LAW AND VENUE.  THE PARTIES ACKNOWLEDGE THAT THE LAWS OF
THE STATE OF TEXAS WILL GOVERN THE INTERPRETATION, VALIDITY AND EFFECT OF THIS
AGREEMENT WITHOUT REGARD TO THE PLACE OF EXECUTION OR THE PLACE FOR PERFORMANCE
THEREOF, IT BEING STIPULATED BY THE PARTIES THAT TEXAS HAS A COMPELLING STATE
INTEREST IN THE SUBJECT MATTER OF THIS AGREEMENT AND THAT MR. ENGLISH HAS OR
WILL HAVE REGULAR CONTACT WITH TEXAS IN THE PERFORMANCE OF THIS AGREEMENT.  WITH
RESPECT TO ANY DISPUTE OR CLAIMS ARISING OUT OF THIS AGREEMENT OR MR. ENGLISH’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY, THE PARTIES AGREE THAT THE STATE AND
FEDERAL COURTS SITUATED IN DALLAS COUNTY, TEXAS, SHALL HAVE PERSONAL
JURISDICTION OVER THE COMPANY AND MR. ENGLISH TO HEAR DISPUTES CONCERNING SUCH
CLAIMS, AND THAT VENUE FOR ANY SUCH DISPUTES SHALL BE EXCLUSIVELY IN THE STATE
OR FEDERAL COURTS IN DALLAS COUNTY, TEXAS.


8.4           VOLUNTARY AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT EACH HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER COUNSELOR CONCERNING THE
MEANING, IMPORT, AND

--------------------------------------------------------------------------------



 


LEGAL SIGNIFICANCE OF THIS AGREEMENT, AND EACH HAS READ THIS AGREEMENT, AS
SIGNIFIED BY THEIR RESPECTIVE SIGNATURES HERETO, AND EACH IS VOLUNTARILY
EXECUTING THE SAME AFTER, IF SOUGHT, ADVICE OF COUNSEL FOR THE PURPOSES AND
CONSIDERATION HEREIN EXPRESSED.


8.5           RESOLUTION OF CERTAIN CONTROVERSIES.  IN THE EVENT OF A BREACH OF
THIS AGREEMENT BY MR. ENGLISH, THOMAS GROUP SHALL BE ENTITLED TO ALL APPROPRIATE
EQUITABLE AND LEGAL RELIEF, INCLUDING, BUT NOT LIMITED TO: (A) INJUNCTION TO
ENFORCE THIS AGREEMENT OR PREVENT CONDUCT IN VIOLATION OF THIS AGREEMENT; (B)
DAMAGES INCURRED BY THOMAS GROUP AS A RESULT OF THE BREACH; AND (C) ATTORNEYS’
FEES AND COSTS INCURRED BY THOMAS GROUP IN ENFORCING THE TERMS OF THIS
AGREEMENT.  ADDITIONALLY, ANY PERIOD OR PERIODS OF BREACH OF SECTION 7 OF THIS
AGREEMENT SHALL NOT COUNT TOWARD THE RESTRICTIVE PERIOD, BUT SHALL INSTEAD BE
ADDED TO THE RESTRICTIVE PERIOD. IN THE EVENT OF ANY CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATED TO THE PROVISIONS CONCERNING THE USE AND PROTECTION OF
CONFIDENTIAL INFORMATION OR THE RESTRICTIVE COVENANTS, THOMAS GROUP SHALL BE
ENTITLED TO SEEK EQUITABLE AND OTHER RELIEF.  IN THE EVENT OF ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATED TO THE OTHER PROVISIONS OF THIS AGREEMENT, THE
PARTIES AGREE FIRST TO TRY IN GOOD FAITH TO SETTLE THE DISPUTE BY NON-BINDING
MEDIATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS
COMMERCIAL MEDIATION RULES.  IN THE EVENT THAT MEDIATION DOES NOT RESOLVE THE
DISPUTE, SUCH DISPUTE SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN ACCORDANCE
WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN
DALLAS, TEXAS, AND JUDGMENT MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF. EACH PARTY IS RESPONSIBLE FOR ITS OWN ATTORNEYS’ FEES AND COSTS OF
PREPARING FOR AND PRESENTING ITS CASE AT THE ARBITRATION.  HOWEVER, THOMAS GROUP
SHALL PAY THE FEE OF THE AMERICAN ARBITRATION ASSOCIATION, THE ARBITRATION
PANEL’S FEE, AND COSTS ASSOCIATED WITH THE FACILITIES FOR THE ARBITRATION, AND
THE ARBITRATION PANEL SHALL NOT APPORTION THESE COSTS.


8.6           PARTIAL INVALIDITY.  IN THE EVENT ANY COURT OF COMPETENT
JURISDICTION HOLDS ANY PROVISION OF THIS AGREEMENT TO BE INVALID, THE REMAINING
PROVISIONS SHALL NOT BE AFFECTED OR INVALIDATED AND SHALL REMAIN IN FULL FORCE
AND EFFECT.


8.7           REFORMATION.  IN THE EVENT ANY COURT OF COMPETENT JURISDICTION
HOLDS ANY RESTRICTIONS IN THIS AGREEMENT TO BE UNREASONABLE AND/OR UNENFORCEABLE
AS WRITTEN, THE COURT MAY REFORM THE AGREEMENT TO MAKE IT ENFORCEABLE, AND THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AS REFORMED BY THE COURT.


8.8           BINDING EFFECT.  THIS AGREEMENT IS FOR THE SOLE AND EXCLUSIVE
BENEFIT OF, AND SHALL BE BINDING UPON MR. ENGLISH, AND HIS LEGAL REPRESENTATIVES
AND THOMAS GROUP AND ANY SUBSIDIARIES, AFFILIATED COMPANIES, SUCCESSORS OR
ASSIGNS OF THOMAS GROUP.  THIS AGREEMENT IS NOT ASSIGNABLE BY MR. ENGLISH.


8.9           AMENDMENTS.  AMENDMENTS TO ANY SECTION OF THIS AGREEMENT SHALL NOT
BE EFFECTIVE UNLESS AGREED TO IN WRITING BY THE PARTIES TO THIS AGREEMENT.  THIS
AGREEMENT, INCLUDING THIS PROVISION AGAINST ORAL MODIFICATION, SHALL NOT BE
AMENDED, MODIFIED OR TERMINATED EXCEPT IN A WRITING SIGNED BY EACH OF THE
PARTIES TO THIS AGREEMENT, AND NO WAIVER OF ANY PROVISION OF THIS AGREEMENT
SHALL BE EFFECTIVE UNLESS IN A WRITING DULY SIGNED BY THE PARTY SOUGHT TO BE
BOUND.

--------------------------------------------------------------------------------



 


8.10         SURVIVAL OF PROVISIONS.  THE COVENANTS AND OBLIGATIONS IN SECTION 7
OF THIS AGREEMENT SHALL SURVIVE AND CONTINUE IN EFFECT FOLLOWING THE TERMINATION
OF THIS AGREEMENT.


8.11         APPROVAL.  THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL SIGNED BY
MR. ENGLISH AND THE COMPANY.


                                IN WITNESS WHEREOF, THE PARTIES HERETO HAVE
EXECUTED THIS AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN TO BE EFFECTIVE JUNE
29, 2005.

 

ENGLISH:

 

 

 

 

/s/ David English

 

David English, individually

 

 

 

 

 

THOMAS GROUP, INC.

 

 

 

 

By:

/s/ James T. Taylor

 

Name:

James T. Taylor

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


Thomas Group, Inc.

Incentive Criteria for CFO

 

Annual

 

 

 

 

 

 

 

 

 

 

 

1

 

Management of S,G&A expenses

 

20

%

 

 

a

 

Outside providers (lawyers, accountants, TPA, etc.)

 

 

 

b

 

Risk management (adequacy & cost of insurance)

 

 

 

c

 

Planning and management of office staff, tone of office

 

 

 

 

 

 

 

 

 

 

 

2

 

Communication with Board and investment community

 

20

%

 

 

 

 

 

 

 

 

 

 

3

 

Entity Management

 

20

%

 

 

a

 

Acquisitions, closure of subsidiaries

 

 

 

b

 

Tax planning

 

 

 

 

 

 

 

 

 

 

 

5

 

Budgeting Process

 

20

%

 

 

a

 

Sales Forecasting (N drive and G drive)

 

 

 

b

 

Monthly update of plan

 

 

 

c

 

Process of subsequent year planning & budgeting

 

 

 

 

 

 

 

 

 

 

 

Current Year Projects

 

 

 

1

 

SOX 404 implementation finished by Q4/05

 

5

%

 

 

 

 

2

 

Cash management, investment of excess cash

 

5

%

 

 

 

 

3

 

T&E system conversion

 

5

%

 

 

 

 

4

 

Job reporting

 

5

%

 

 

 

 

 

 

Total Current Year Projects

 

 

 

20

%

 

 

 

 

 

 

 

 

100

%

--------------------------------------------------------------------------------


 

EXHIBIT B


SEVERANCE COMPENSATION AND BENEFITS

[Termination — Without Cause

 

6.2(a)]

[Termination — Good Reason

 

6.2(c)]

[Termination — Disability

 

6.2(e)]

 

1.             A lump sum payment in cash, not later than twenty (20) days after
the termination of Mr. English’s employment, in an amount equal to the total of
(a) 1.5 times Mr. English’s then-current base compensation, plus (b) eighteen
(18) months of incentive compensation at the target incentive compensation of
50% of base compensation.

2.             The unvested portion of any stock options granted to Mr. English
shall become fully vested and immediately exercisable on the effective date of
such termination and shall be exercisable for the maximum period specified in
such options.

--------------------------------------------------------------------------------